Judge JOHNSON
dissenting.
I respectfully dissent from the majority opinion for the following reasons. First of all, it is not clear to me from the “Order” the basis upon which the trial court exercised its discretion and denied petitioner’s appeal as a pauper. Said “Order” is merely a handwritten statement “defendant owns a home worth $27,150.00 or more and has personal property that is unencumbered.” There are no findings with respect to petitioner’s sworn affidavit whereby she states that she is 65 years of age and unable to work due to high blood pressure and a heart condition; that her sole source of income is a $220.00 per month social security check and a monthly $120.00 SSI check; that her monthly expenses total $362.00 per month; that her money runs out about the 20th of each month whereupon she subsists on leftover crackers, bread and beans until her next month’s check arrives. I do not believe the absence of findings regarding petitioner’s ability to finance her appeal complies with In re McCarroll, 313 N.C. 315, 327 S.E. 2d 880 (1985). Secondly, the majority opinion makes much of the fact that G.S. 1-110 and G.S. 1-288 do not specifically provide for an appeal in forma pauperis from a magistrate to the district court. I think it would be anomalous for the General Assembly to provide for a person to bring an action in the district court, G.S. 1-110, and provide for a pauper to appeal from district court to superior court, G.S. 1-288, but not allow for a pauper to appeal *255from an adverse judgment rendered in magistrate’s court. Moreover, I believe G.S. 6-24 expresses the General Assembly’s intent to allow for such an appeal by a pauper.
Lastly, I remain unconvinced that Boddie v. Connecticut, 401 U.S. 371, 28 L.Ed. 2d 113, 91 S.Ct. 780 (1971), allows for such a troublesome result as in the case sub judice. Moreover, while Adkins v. E. I. Dupont de Nemours & Co., 335 U.S. 331, 93 L.Ed. 43, 69 S.Ct. 85 (1948), did interpret a Federal Statute, I agree with the sentiments expressed by the Court and would not require a person to be completely destitute to appeal in forma pauperis from magistrate’s court to district court.